     4:15-cr-03068-JMG-CRZ Doc # 96 Filed: 05/29/20 Page 1 of 1 - Page ID # 328



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:15CR3068

        vs.
                                                                  ORDER
JEFFREY W. WISE,

                     Defendant.



IT IS ORDERED:

1)      Defendant’s motion to review detention, (Filing No. 95), is granted.

2)      Defendant shall comply with all terms and conditions of supervised release which
        were imposed at sentencing except as follows:

              The defendant shall be released to reside at House for New Life
              and participate in programming as recommended by that facility.
              The defendant shall fully comply with all rules of the House for New
              Life facility. If the defendant is discharged from the facility for any
              reason whatsoever, or leaves the premises of the facility without
              authorization, Defendant shall promptly report to the supervising
              officer or to any law enforcement officer. In addition, irrespective of
              whether Defendant self-reports upon discharge or leaving the
              facility, the United States Marshal, and/or any law enforcement
              officer is hereby authorized and ordered to take the defendant into
              custody and detain the defendant pending a prompt hearing before
              the court.

3)      The defendant shall arrive at House for New Life on June 1, 2020. At 12;30 p.m.
        on June 1, 2020, the Marshal shall release Defendant to Rob Persinger,
        Associate Project Director at House for New Life for transport to House for New
        Life.

        Dated this 29th day of May, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
